NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CHANTEL LOTASHA COLEMAN,                      )
                                              )
             Appellant,                       )
                                              )
v.                                            )         Case No. 2D15-79
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed December 30, 2015.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Brooke Elvington, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             In this Anders1 appeal, Chantel Coleman appeals her convictions and

sentences in three cases. We affirm without prejudice to any right Coleman may have

to file a postconviction motion raising the claims she raised in her motion to withdraw



             1
                 Anders v. California, 386 U.S. 738 (1967).
plea filed after this appeal was initiated. The trial court properly dismissed the motion

because this appeal divested the trial court of jurisdiction to consider the motion. See

Sharp v. State, 884 So. 2d 510, 512 (Fla. 2d DCA 2004); Wilson v. State, 814 So. 2d

1203, 1204 (Fla. 2d DCA 2002).

              We remand for correction of a scrivener's error on the written judgment in

circuit court case number 14-5604. The judgment lists the offense as "GRAND THEFT

3F" and correctly cites section 812.014(2)(c)(1), but it incorrectly lists the degree as a

"First Degree Felony." Coleman was charged with third-degree grand theft in violation

of section 812.014(2)(c)(1), Florida Statutes (2014), which "is grand theft of the third

degree and a felony of the third degree." Accordingly, the judgment in circuit court case

number 14-5604 should be amended to reflect that the offense of grand theft is a third-

degree felony.

              Affirmed; remanded.




ALTENBERND, KHOUZAM, and MORRIS, JJ., Concur.




                                            -2-